UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


DONALD J. STRABLE,                     
                Plaintiff-Appellant,
                 v.                                No. 00-1887
UNITED STATES OF AMERICA,
               Defendant-Appellee.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               G. Ross Anderson, Jr., District Judge.
                           (CA-00-886-6)

                      Submitted: October 12, 2000

                      Decided: October 25, 2000

       Before WILLIAMS and MOTZ, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Donald J. Strable, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      STRABLE v. UNITED STATES

                              OPINION

PER CURIAM:

   Donald J. Strable appeals the district court’s order dismissing his
civil action. Strable’s case was referred to a magistrate judge pursuant
to 28 U.S.C. § 636(b)(1)(B) (1994). The magistrate judge recom-
mended that relief be denied and advised Strable that failure to file
specific and timely objections to this recommendation could waive
appellate review of a district court order based upon the recommenda-
tion. Despite this warning, Strable failed to file specific objections to
the magistrate judge’s recommendation.

   Pursuant to § 636(b)(1), a district court is required to conduct a de
novo review of those portions of the magistrate judge’s report to
which a specific objection has been made. The court need not conduct
de novo review, however, "when a party makes general and conclu-
sory objections that do not direct the court to a specific error in the
magistrate’s proposed findings and recommendations." Orpiano v.
Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see Fed. R. Civ. P. 72(b).
The timely filing of specific objections to a magistrate judge’s recom-
mendation is necessary to preserve appellate review of the substance
of that recommendation when the parties have been warned that fail-
ure to so object will waive appellate review. See Orpiano, 687 F.3d
at 47. Strable has waived appellate review by failing to direct the dis-
trict court to specific errors in the magistrate judge’s report and rec-
ommendation. See United States v. Schronce, 727 F.2d 91, 93-94 (4th
Cir. 1994) (failure to file objections waives appellate review).
Accordingly, we affirm the district court’s order. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                            AFFIRMED
                          UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


DONALD J. STRABLE,                     
                Plaintiff-Appellant,
                 v.                                No. 00-1887
UNITED STATES OF AMERICA,
               Defendant-Appellee.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               G. Ross Anderson, Jr., District Judge.
                           (CA-00-886-6)

                      Submitted: October 12, 2000

                      Decided: October 25, 2000

       Before WILLIAMS and MOTZ, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Donald J. Strable, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      STRABLE v. UNITED STATES

                              OPINION

PER CURIAM:

   Donald J. Strable appeals the district court’s order dismissing his
civil action. Strable’s case was referred to a magistrate judge pursuant
to 28 U.S.C. § 636(b)(1)(B) (1994). The magistrate judge recom-
mended that relief be denied and advised Strable that failure to file
specific and timely objections to this recommendation could waive
appellate review of a district court order based upon the recommenda-
tion. Despite this warning, Strable failed to file specific objections to
the magistrate judge’s recommendation.

   Pursuant to § 636(b)(1), a district court is required to conduct a de
novo review of those portions of the magistrate judge’s report to
which a specific objection has been made. The court need not conduct
de novo review, however, "when a party makes general and conclu-
sory objections that do not direct the court to a specific error in the
magistrate’s proposed findings and recommendations." Orpiano v.
Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see Fed. R. Civ. P. 72(b).
The timely filing of specific objections to a magistrate judge’s recom-
mendation is necessary to preserve appellate review of the substance
of that recommendation when the parties have been warned that fail-
ure to so object will waive appellate review. See Orpiano, 687 F.3d
at 47. Strable has waived appellate review by failing to direct the dis-
trict court to specific errors in the magistrate judge’s report and rec-
ommendation. See United States v. Schronce, 727 F.2d 91, 93-94 (4th
Cir. 1994) (failure to file objections waives appellate review).
Accordingly, we affirm the district court’s order. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                            AFFIRMED